

116 HR 7766 IH: To amend the Internal Revenue Code of 1986 to increase the research tax credit and provide better access to the credit for business startups.
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7766IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mrs. Walorski (for herself and Mr. Arrington) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the research tax credit and provide better access to the credit for business startups.1.Increase in research credit and better access to credit for startups(a)Credit rate increase(1)In generalSection 41(a) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 40 percent.(2)Alternative simplified creditSection 41(c)(4)(A) of such Code is amended by striking 14 percent and inserting 28 percent.(3)Credit rate in case of no research expenses in 3 preceding yearsSection 41(c)(4)(B)(ii) of such Code is amended by striking 6 percent and inserting 1/2 the credit percentage in effect under subparagraph (A).(b)Modification of small business portion allowed against payroll tax(1)Increase in limitationParagraphs (4)(B)(i) and (5)(B)(ii) of section 41(h) of such Code are each amended by striking $250,000 and inserting $500,000.(2)Qualified small business gross receipts thresholdSection 41(h)(3)(A)(i)(I) of such Code is amended by striking $5,000,000 and inserting the dollar amount in effect for the taxable year under section 448(c)(1).(c)Effective dates(1)Subsection (a)The amendments made by subsection (a) shall apply to taxable years beginning after December 31, 2020.(2)Subsection (b)The amendments made by subsection (b) shall apply to taxable years beginning after December 31, 2019.